United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Cass T. Casper, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1369
Issued: March 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 2, 2018 appellant, through counsel, filed a timely appeal from a January 22, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period June 30 through November 25, 2017, causally related to his accepted January 18, 2017
partial right rotator cuff tear and temporary aggravation of cervical disc degeneration.
FACTUAL HISTORY
On January 20, 2017 appellant, then a 60-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that, while in the performance of duty on January 18, 2017, he pulled
downward on an overhead elevator door and injured his right upper arm, the right side of his body,
right hip, and groin. He stopped work on January 20, 2017 and did not return. By decision dated
September 21, 2017, OWCP accepted appellant’s claim for a partial right rotator cuff tear and a
temporary aggravation of cervical disc degeneration. It paid him wage-loss compensation for
intermittent work absences from March 13 to 24, 2017.
On October 13, 2017 appellant filed a claim for compensation (Form CA-7) for total
disability for the period March 27 through September 29, 2017. OWCP paid him wage-loss
compensation for five hours from March 27 to 31, 2017; 2.36 hours on May 4, 2017; and 46 hours
from May 15 to June 29, 2017.
By development letter dated October 24, 2017, OWCP notified appellant that it had
authorized wage-loss compensation payments for 40 hours from March 27 to 31, 2017; 2.36 hours
of May 4, 2017; and 264 hours from May 15 to June 29, 2017. However, there was no current
medical evidence of record to support the claimed disability from work for the period June 30
through September 29, 2017 and continuing. OWCP advised appellant of the type of evidence
needed to establish his claim, including his physician’s explanation as to why the accepted injuries
would totally disable him from work for the claimed period. It afforded him 30 days to submit the
necessary evidence.
On October 26, 2017 appellant claimed compensation (Form CA-7) for the period
October 7 to 13, 2017.
By development letter dated November 2, 2017, OWCP advised appellant of the type of
evidence needed to establish his claim, including his physician’s explanation as to why the
accepted injuries would totally disable him from work for the claimed period. It afforded him 30
days to submit the necessary evidence.
Appellant subsequently claimed compensation (Form CA-7) for the periods October 21 to
28 and November 18 to 25, 2017.
In reports dated December 1 and 5, 2017, Dr. Seshadri held appellant off from work. He
also opined that appellant could perform light-duty work with lifting limited to two pounds, no
repetitive pulling or pushing, and no work above shoulder level. Dr. Seshadri administered a right
subacromial injection.
In a report dated December 6, 2017, Dr. Howard Robinson, an attending physician Boardcertified in physiatry and pain management, diagnosed neck and right hip pain. He prescribed
medication.
2

By decision dated January 22, 2018, OWCP denied appellant’s claim for wage-loss
compensation for the period June 30 through November 25, 2017, finding that the medical
evidence of record was insufficient to establish that he was totally disabled from work for the
period claimed.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.4 For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of probative and reliable
medical opinion evidence.6
Under FECA, the term disability means an incapacity because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, prevent the employee from continuing
in his or her employment, he or she is entitled to compensation for any loss of wages.9
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.10 The opinion of the physician must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship.11

3

Supra note 2.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

Dominic M. Descaled, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

6
See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel A. Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
7

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999).

8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

See S.J., Docket No. 17-0828 (issued December 20, 2017); Kathryn E. DeMarsh, 56 ECAB 677 (2005).

11
See S.J., id.; G.T., Docket No. 07-1345 (issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine
Pendleton, 40 ECAB 1143 (1989).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
for the period June 30 through November 25, 2017, causally related to his accepted January 18,
2017 partial right rotator cuff tear and a temporary aggravation of cervical disc degeneration.
OWCP accepted that appellant sustained a partial right rotator cuff tear and a temporary
aggravation of cervical disc degeneration. However, appellant bears the burden of proof to
establish through medical evidence that he was disabled during the claimed time period and that
his disability was causally related to the accepted injury.12 The Board finds that appellant has not
submitted rationalized medical evidence explaining how the January 18, 2017 employment injury
disabled him from all work during the period June 30 through November 25, 2017.
In his December 1 and 5, 2017 reports, Dr. Seshadri held appellant off from work, but also
provided light-duty job restrictions. Although he opined that appellant was totally disabled for
work, his opinion is conclusory in nature and fails to explain in detail how the accepted medical
conditions of a partial right rotator cuff tear and aggravation of cervical disc degeneration were
responsible for his disability and why he could not perform her federal employment during the
period claimed.13 Also, as Dr. Seshadri opined both that appellant could not return to work, but
was capable of light duty, the contradictory nature of his conclusions further diminishes the
probative value of his opinion.14 Consequently, the Board finds that Dr. Seshadri’s reports are
insufficient to establish appellant’s claim that he was totally disabled for the period June 30 to
November 25, 2017 causally related to his employment injuries.
Dr. Robinson, in his December 6, 2017 report, diagnosed neck and right hip pain, however,
he did not address whether appellant was disabled from work for the claimed period. His opinion
is therefore of no probative value.15
As appellant has not submitted sufficiently rationalized medical opinion evidence
establishing that he was disabled from work during the period June 30 to November 25, 2017
causally related to the employment injury, the Board finds that he has not met his burden of proof.
On appeal counsel contends that neither appellant’s physicians nor the employing
establishment would permit appellant to return to light duty from June 30 to November 25, 2017.16

12

Supra note 10.

13

Id.

14

T.A., Docket No. 18-0431 (issued November 7, 2018); D.D., 57 ECAB 710 (2006).

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16
Counsel cited to the Board’s holding in Miriam C. Hughes, Docket No. 98-2101 (issued April 17, 2000) where
the Board remanded a claim for recurrence of disability to OWCP for additional development regarding whether there
was a change in the claimant’s light-duty job requirements. The Board notes that the present case does not pertain
either to a recurrence of disability or a change in light-duty job requirements.

4

As explained above, the medical evidence of record is insufficient to establish that appellant was
totally disabled from work for the claimed period.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period June 30 through November 25, 2017, causally related to his accepted January 18,
2017 partial right rotator cuff tear and temporary aggravation of cervical disc degeneration.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

The Board notes that the employing establishment issued appellant a signed authorization for examination and/or
treatment (Form CA-16) authorizing medical treatment. The Board has held that where an employing establishment
properly executes a CA-16 form, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, it creates a contractual obligation which does not involve the employee directly to pay the
cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. §§ 10.300, 10.304;
R.W., Docket No. 18-0894 (issued December 4, 2018).

5

